Title: James Madison to Nicholas P. Trist, 21 December 1826
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 21. 1826
                            
                        
                        I send you the commencing paragraph for the Report of the Board of Visitors, which in a more hasty draft had
                            a sanction at the moment of our separation. I thought it best, to lose no time in enabling you to compleat the Report,
                            that none may be lost in forwarding it to its destination, and I trust I shall have the pleasure of receiving it, from your
                            own hand rather than thro’ the mail. Health & all other blessings
                        
                            
                                J. M.
                            
                        
                    